DETAILED ACTION
Status of the Application
	Claims 65, 282-283, 326-388 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 65, 326-328, cancellation of claim 307, and a declaration under 37 CFR § 1.132 by inventor Brian Thompson (hereinafter “Thompson declaration”), as submitted in a communication filed on 9/14/2022 is acknowledged. 
Claims 335-337, 340, 352-365, 369-388 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 65, 282-283, 326-334, 338-339, 341-351, 366-368 are at issue and will be examined to the extent they encompass the elected invention. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – Improper Markush Grouping
Claims 307, 326-328 were rejected  on the basis that they contained an improper Markush grouping of alternatives.  In view of the cancellation of claim 307, this rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 65, 282-283, 326-334, 338-339, 341-351, 366-368 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 65 (claims 282-283, 326-334, 338-339, 341-351, 366-368 dependent thereon) is indefinite in the recitation of “wherein the exosporium fragments comprise a fusion protein, the fusion protein comprising at least one  protein or peptide that protects the animal from a pathogen, and a targeting sequence, exosporium protein, or exosporium protein fragment that targets the fusion protein to the exosporium of the recombinant ….family member, wherein the targeting sequence, exosporium protein or exosporium protein fragment comprises: …a targeting sequence comprising SEQ ID NO: ….; an exosporium protein comprising…..”. for the following reasons.  While the claim appears to require only the specific targeting sequences having the recited sequences listed among items (a)-(mb) if the fusion protein comprises a targeting sequence, and the claim also appears to require only the specific exosporium proteins having the recited sequences listed among items (a)-(mb) if the fusion protein comprises an exosporium protein, none of the items listed as (a)-(mb)  define a structure for  an exosporium protein fragment.  Therefore, it is unclear if the claim is limiting the exosporium protein fragments to fragments of the exosporium proteins listed in (e), (v), (af), (an), (au), (bd), (bm), (bx), (cf), (co), ….(ln) and (lx), or if the exosporium protein fragments as well as the exosporium proteins are limited to the structural limitations recited in (e), (v), (af), (an), (au), (bd), (bm), (bx), (cf), (co), ….(ln) and (lx).  For examination purposes, it will be assumed that the exosporium protein fragments can have any structure.  Correction is required. 
Claim 326 is indefinite in the recitation of “wherein the targeting sequence comprises an amino acid sequence having at least 62% identity with amino acids 20-35 of SEQ ID NO: 1, wherein the identity with amino acids 25-35 is at least 72%” for the following reasons.   Claim 65, from which claim 326 depends, requires in items (b)-(d), (f)-(j) a targeting sequence  that comprises amino acids 1-35 of SEQ ID NO: 1, amino acids 20-35 of SEQ ID NO: 1, amino acids 2-35 of SEQ ID NO: 1, amino acids 5-35 of SEQ ID NO: 1, amino acids 8-35 of SEQ ID NO: 1, amino acids 10-35 of SEQ ID NO: 1, or amino acids 15-35 of SEQ ID NO: 1.   Since the targeting sequence of claim 326 encompasses variants of the fragment of amino acids 20-35 or amino acids 25-35 of the  polypeptide of SEQ ID NO: 1, and claim 65 requires the targeting sequence to comprise specific fragments of SEQ ID NO: 1, the scope of claim 326 is broader than that of claim 65, thus not further limiting claim 65.  For examination purposes, it will be assumed that claim 326 is an independent claim that comprises the recited limitations. Correction is required. 
Claim 327 is indefinite in the recitation of “wherein the wherein the targeting sequence comprises an amino acid sequence having at least 81% identity with amino acids 20-35 of SEQ ID NO: 1, wherein the identity with amino acids 25-35 is at least 90%” for the following reasons.  It  is unclear as to what the meaning of the term “wherein the wherein the targeting…” is.  In addition, as indicated above, claim 65, from which claim 327 depends, requires in items (b)-(d), (f)-(j) a targeting sequence  that comprises amino acids 1-35 of SEQ ID NO: 1, amino acids 20-35 of SEQ ID NO: 1, amino acids 2-35 of SEQ ID NO: 1, amino acids 5-35 of SEQ ID NO: 1, amino acids 8-35 of SEQ ID NO: 1, amino acids 10-35 of SEQ ID NO: 1, or amino acids 15-35 of SEQ ID NO: 1.  Since the targeting sequence of claim 327 encompasses variants of the fragment of amino acids 20-35 or amino acids 25-35 of the  polypeptide of SEQ ID NO: 1, and claim 65 requires the targeting sequence to comprise specific fragments of SEQ ID NO: 1, the scope of claim 327 is broader than that of claim 65, thus not further limiting claim 65.  For examination purposes, it will be assumed that claim 327 is an independent claim that comprises the recited limitations. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims  65, 282-283, 329-334, 338-339, 341-351, 366-368 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing new matter.  In view of the amendment of claim 65, this rejection is hereby withdrawn. 

Claims  65, 282-283, 326-334, 338-339, 341-351, 366-368 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and for the reasons set forth below. 
Applicant argues that  claim 65 has been amended to remove the motif language and incorporate the limitations recited in previous claim 307. Applicant notes that the disclosure of the recited sequence identifiers in the sequence listing combined with the defined sequence identity of at least 85% would clearly convey to a person of ordinary skill in the art that Applicant was in possession of the claimed genus at the time of filing. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 65 and agrees that those targeting polypeptides and exosporium proteins having the specific sequences disclosed in the sequence listing are adequately described.  However, as indicated above, claim 65 and dependent claims encompass fusion proteins having exosporium protein fragments comprising any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  In addition, it is noted that there is substantial structural variability among some of the exosporium proteins recited.  Exosporium proteins, such as those of SEQ ID NO: 2, 6, 8, 12, 14, 20, 22, 28, 30, 34, 36, 44, 46, 52, 54. 56, 58, 60 , 62, 64, 66, 68, 70, 76, 78, 80, 82, 84, 86, 88, 90, have between 233-1321 amino acids.  Thus, variants having 85%-95% sequence identity to these polypeptides are variants having anywhere from 34 (34 =0.15x233) to 199 (199 = 0.15x1321) modifications.   The specification provides no clue as to the structural elements required in these variants so that they can direct any fusion protein to the exosporium.  There is no disclosure of the modifications that can be made to the disclosed exosporium proteins so that the variants that result from those modifications can target any fusion protein to the exosporium.   No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the recited exosporium proteins having the recited % sequence identity  have the desired targeting activity. 
	The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having at least 95% sequence identity to, for example, the polypeptide of SEQ ID NO: 60 that result from amino acid substitutions is 1321!x1967/(1321-67)!/67!  (SEQ ID NO: 60 has 1321 amino acids) or 2.98x10199 variants. A similar calculation for variants having 85% sequence identity to the polypeptide of SEQ ID NO: 66 (has 233 amino acids) yields 233!x1935/(233-35)!/35!  or 2.7x1086 variants.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 85% sequence identity, is not representative of all the members of the genus of exosporium proteins recited since there is no information as to which are the structural elements within the disclosed exosporium proteins that are essential for targeting any fusion protein to the exosporium,  which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide those unknown structural features. Therefore, contrary to Applicant’s assertions, the entire scope of the claims is not adequately described by the teachings of the specification and/or the prior art. 

Claims 65, 282-283, 326-334, 338-339, 341-351, 366-368 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method  for protecting an animal from a pathogen, wherein said method comprises administering exosporium protein fragments of spores, wherein said spores are from a recombinant B. cereus cell that expresses a fusion protein, wherein the fusion protein comprises a protein/peptide that protects the animal from the pathogen, wherein said fusion protein also comprises the polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2, and wherein the fusion protein is targeted to the exosporium, does not reasonably provide enablement for a method as described above, wherein the fusion protein comprises any exosporium protein fragment having any structure, or any exosporium protein that that has 85%-95% sequence identity to the proteins of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, or 95. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and for the reasons set forth below. 
Applicant argues that claim 65 has been amended and that all the recited targeting sequences, exosporium proteins and exosporium protein fragments are defined by a sequence identifier and % sequence identity.  Applicant states that the specification provides clear guidance regarding testing the claimed exosporium fragments ability to protect an animal from a pathogen, citing examples disclosed in the specification, Table 1 and Figures 1A and 1B. Applicant asserts that only routine experimentation would be required for one of skill in the art to make and use the full scope of the claimed subject matter. Applicant points out that some experimentation and routine screening will not preclude enablement when a reasonable amount of guidance with respect to the direction in which the experimentation should proceed is provided.  Applicant states that the experimentation may be complex but not undue if the experimentation is typical in the art. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 65.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is fully enabled by the teachings of the specification and/or the prior art.  The Examiner agrees that those targeting polypeptides and exosporium proteins having the specific sequences disclosed in the sequence listing are fully enabled.  However, as explained above, claim 65 and dependent claims encompass fusion proteins having exosporium protein fragments comprising any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	With regard to the argument that the recited exosporium proteins are enabled by the teachings of the specification, it is noted that the claims require variants of the exosporium proteins specifically disclosed by sequence identifiers that have  a substantial degree of structural variability. The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements that must be present in these variants so that they can have the ability to direct any fusion protein to the exosporium.  As indicated above, exosporium proteins, such as those of SEQ ID NO: 2, 6, 8, 12, 14, 20, 22, 28, 30, 34, 36, 44, 46, 52, 54. 56, 58, 60 , 62, 64, 66, 68, 70, 76, 78, 80, 82, 84, 86, 88, 90, have between 233-1321 amino acids.  Thus, variants having 85%-95% sequence identity to these polypeptides are variants having anywhere from 34 (34 =0.15x233) to 199 (199 = 0.15x1321) modifications.   The specification is silent with regard to  the structural elements required in these variants so that they can direct any fusion protein to the exosporium.  There is no information as to the modifications that can be made to the disclosed exosporium proteins so that the variants that result from those modifications can target any fusion protein to the exosporium.   There is no structure/function correlation disclosed which would allow one of skill in the art to determine  which variants having the recited % sequence identity have the desired targeting activity. 
	The Examiner acknowledges that some experimentation and routine screening will not preclude enablement when a reasonable amount of guidance with respect to the direction in which the experimentation should proceed has been provided.  However, in the instant case, the amount of experimentation is not deemed routine or typical in the art.  As shown above, the number of structural variants having the recited % sequence identity is essentially infinite.  For example, the total number of variants of the polypeptide of SEQ ID NO: 60 having 95% sequence identity that result solely from substitutions is 2.98x10199 variants as these level of sequence identity amounts to 199 modifications.  See calculation above.  In the absence of some knowledge or guidance as to which modifications are more likely to have a negative or positive effect on the ability to target a fusion protein to the exosporium, one of skill in the art is left with the task of testing an essentially infinite number of variants to determine which of these variants have the desired targeting activity.   Therefore, contrary to Applicant’s assertions, neither the specification nor the prior art provide the guidance required to enable the entire scope of the claimed invention. 

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 65, 282-283, 326-331, 333-334, 341-343, 349-351 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS) and Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the Thompson declaration affirmatively establishes that there is no teaching, suggestion or expectation of success in the cited prior art prior to the filing of the instant application.  Applicant states that the Thompson declaration points out that the disclosure of Thompson et al. with regard to inactivated spores should not be interpreted as a potential problem with intact spores and that the examples disclosed by Thompson et al. solely relate to intact spores.   According to Applicant, the Thompson declaration states that the results of Johnson et al. do not support the Examiner’s position because Johnson et al. demonstrates that levels of BclA are drastically reduced in the exosporium, citing Figure 4A of Johnson et al.  Applicant further states that the Thompson declaration further points out that the teachings of Johnson et al. would discourage a person of ordinary skill in the art to modify Thomson using the exsY mutant of Johnson et al.  Applicant further refers to the Thomson declaration’s assertions that (i) Goldman  et al. teach spores with a size of 1-1.5 μM as optimal for deep lung delivery, thus enhancing their efficacy as a respiratory delivery vehicle for vaccines, (ii) one of skill in the art would understand that exsY mutant exosporium fragments are considerably smaller than 1-1.5 μM and that such fragments are prone to aggregation, thus diminishing the efficacy of the methods taught by Goldman et al, and (iii) Goldman et al. teach additional applications for delivering intact spores which do not relate to the claimed invention.  According to Applicant, the Thompson declaration demonstrates that the alleged reasoning set forth in the prior Office action is not supported by the teachings of the cited documents, and that a motivation to combine cannot be found absent hindsight.  Applicant states that the Thompson declaration points out that Johnson et al. observe little to no functional exosporium produced in the exsY mutant, describe significantly lower yield in the exosporium extraction procedure for the exsY mutant, and indicate that exosporium fragments are prone to aggregation.  Applicant refers to the Thompson declaration where it is stated that all the findings by Johnson et al. are detrimental  to efficient delivery of fusion proteins to the exosporium and that the detrimental effects described by Johnson et al. provide no reasonable expectation of success at arriving at the claimed invention.  Applicant reiterates the argument that both Thompson and Johnson describe the benefits of using intact spores.  According to Applicant, Thompson, Johnson and Goldman each teach away from combining the various cited documents.  Applicant asserts that at the time the invention was filed, there was no motivation for combining the teachings of the cited documents to arrive at the claimed invention. 
Applicant’s arguments and the Thompson declaration have been fully considered but not deemed persuasive to overcome the instant rejection.  With regard to the argument that the disclosure of Thompson et al. with regard to inactivated spores should not be interpreted as a potential problem with intact spores and that the examples disclosed by Thompson et al. solely relate to intact spores, it is noted that the Examiner has referred to “intact” spores in the context of spores that are viable and have not been modified or altered.  As previously discussed, Thompson et al. recognized that viable spores can be problematic.  It is reiterated herein that Thompson et al. teach that spores can be inactivated to prevent further germination once in use, or in the alternative, spores derived from nontoxigenic strains, or derived from genetically or physically inactivated strains can be used  (page 60, paragraph [00132]).   These inactivated spores cannot be considered “intact” spores because they have been modified so that they cannot germinate. While it is agreed that Thompson et al. do not specifically teach spores having a defective exosporium, the fact is that Thompson et al. clearly teach that “intact” viable spores can be problematic and even disclose the use of strains that have been genetically modified to provide spores that could not germinate.  Therefore, contrary to Applicant’s assertions, the teachings of Thompson et al. teach that there is a potential problem with intact spores. 
	With regard to the teachings of Johnson et al. regarding the effect of the exsY mutants and BclA, it is noted that Figure 4A shows that there is BclA in both the ΔexsY and ΔcotY mutants at the 200 KDa mark.  While it is agreed that the BclA band is not as wide as that of the ΔcotY mutant or the wild-type, the fact remains that there is BclA in ΔexsY mutants.  Moreover, as taught by Johnson et al., their results confirm that BclA is not the only glycoprotein in exosporium and not all the glycoproteins are equally depleted in the exosporium layer of the mutant spores (page 7910, right column, lines 1-6; Figure 4B).  In addition, the teachings of Johnson et al. do not support the argument that making either a ΔexsY or a ΔcotY mutant would result in incorrect processing of any fusion protein that comprises an exosporium targeting signal because (i) BclA was properly processed in the ΔcotY mutant at about the same level as in the wild-type exosporium, and (ii) both the ΔexsY and ΔcotY mutants were able to process other glycoproteins that form complexes with exosporium proteins.  In addition, as previously stated, Johnson et al. teach that having a disruption in the endogenous exsY gene of B. cereus results in the mutant having spores lacking an intact exosporium but having attached exosporium fragments.  Johnson et al. teach that the spores of this mutant have a coat permeable to lysozyme (Abstract).  Johnson et al. teach that mutants having a disruption in the exsY gene have some exosporium fragments attached and some are free in the spore.  Therefore, contrary to Applicant’s assertions, the teachings of Johnson et al. do not teach away from modifying the spores of Thompson et al. by disrupting the exsY or the cotY gene.  It should also be noted that the claims are not limited with regard to the mutation that could be made to disrupt the exosporium and even encompass the disruption of the cotY gene, which as shown by Johnson et al., does not alter the levels of BclA.  
	With regard to the teachings of Goldman et al. regarding the size of the spores and how the use of exosporium fragments with smaller sizes would diminish the efficacy of the methods taught by Goldman et al., it is noted that there is nothing in the teachings of Goldman et al. indicating that smaller particles could not be used.  More importantly, the teachings of Goldman et al. are not limited to the delivery of vaccines to the lung.  As previously stated, Goldman et al. teach a method to deliver vaccines, prophylactic or therapeutic agents to animals by using spores (page 4, first 4 paragraphs; page 51, first full paragraph).  Therefore, contrary to Applicant’s assertions, the teachings of Goldman et al. do not appear to teach away from the use of exosporium fragments.  
	With regard to the argument that the alleged reasoning set forth in the prior Office action is not supported by the teachings of the cited documents, and that a motivation to combine cannot be found absent hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	With regarding to the argument that the Thompson declaration states that all the findings by Johnson et al. are detrimental  to efficient delivery of fusion proteins to the exosporium and that the detrimental effects described by Johnson et al. provide no reasonable expectation of success at arriving at the claimed invention, it is noted that nowhere in Johnson et al. there is a teaching indicating that the presence of BclA is essential for proper targeting of a protein to the exosporium.  Moreover, in addition to the previous discussion of the results related to BclA and the disruption of the exsY gene, it is noted that even if the argument is made that the presence of BclA is absolutely essential for targeting a protein to the exosporium, the claims are not limited to the disruption of the exsY gene and specifically encompass the disruption of the cotY gene (claim 283), which is shown by Johnson et al. not to have any effect on the production of BclA.  Therefore, contrary to Applicant’s assertions, the teachings of Johnson et al. are no evidence to show no reasonable expectation of success. Thus, for the reasons of record and those set forth above, the invention is deemed obvious over the prior art of record. 

Claims 338-339 and 366-368 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS), Thallinger et al. (Biotechnology Journal 8:97-109; 2013), Valbuzzi et al. (Microbiology 145:3121-3137, 1999) and Sloma et al. (Journal of Bacteriology 173(21):6889-6895, 1991).  
Claims 333 and 344 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS) and further in view of Nguyen et al. (FEMS Microbiol Lett 358:202-208, 2014; cited in the IDS).  
Claims 332, 333, 347, 348 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS) and further in view of Blackburn et al. (US Patent No. 5858962, issued 1/12/1999).  
 Claims 332, 333 and 345 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS) and further in view of Kiczka (US Patent No. 5466449, issued 11/14/1995).  
Claims 332, 333 and 346 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS) and further in view of Van der Weerden et al. (US Patent No. 9713632, issued 7/25/2017; effective filing date 10/21/2014). 
These rejections have been discussed at length in prior Office actions. They are maintained for the reasons of record and those set forth below.
Applicant argues that Thomson et al., Johnson et al. and Goldman et al do not teach or suggest the method recited in the claims as described above, and the disclosure of specific proteins and peptides fails to overcome the shortcomings of Thomson et al., Johnson et al. and Goldman et al. with regard to claim 65 even in view of the additional cited documents.  Therefore, Applicant concludes that one of skill in the art would not have found it obvious to combine the various prior art documents to arrive at the claimed invention.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  For the reasons extensively discussed above, the invention of claim 65 has been found obvious over the teachings of Thompson et al., Johnson et al. and Goldman et al.  Therefore, these rejections are maintained for the reasons of record.

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
November 4, 2022